Case 2:16-bk-55740       Doc 36 Filed 01/15/19 Entered 01/15/19 12:35:00              Desc Main
                                Document Page 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In Re:      TINA COOPER                            :       Case No: 16-55740


                                                   :       CHAPTER 13


                                                   :       Judge C KATHRYN PRESTON
                             TRUSTEE'S MOTION TO DISMISS
   Now comes Frank M. Pees, standing Chapter 13 Trustee herein, and moves this Court to

dismiss this case pursuant to 11 U.S.C. §§1307(c), 521(b) and/or 109(h) for the reasons set forth

below:

   Debtor(s) have not made complete payments into the confirmed plan, resulting in an

arrearage of approximately 4 months and $5,074.22, which constitutes a material default under

the plan pursuant to 11 U.S.C. §1307(c)(6).


   Wherefore, the Trustee requests that an order be entered dismissing this case, granting the

Trustee leave to file his Final Report, and discharging the Trustee from his trust.


                                                           Respectfully submitted,

                                                           /s/ Frank M. Pees
                                                           Frank M. Pees
                                                           Chapter 13 Trustee
                                                           130 E. Wilson Bridge Road #200
                                                           Worthington, Ohio 43085-6300
                                                           (614)436-6700
                                                           trustee@ch13.org
Case 2:16-bk-55740      Doc 36 Filed 01/15/19 Entered 01/15/19 12:35:00              Desc Main
                               Document Page 2 of 3
                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In Re:     TINA COOPER                           :       Case No: 16-55740


                                                 :       CHAPTER 13


           Debtor(s)                             :       Judge C KATHRYN PRESTON

                            NOTICE OF MOTION TO DISMISS
   The Chapter 13 Trustee has filed papers with the court to dismiss this case.

   Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

    If you do not want the court to grant the relief sought in the motion, then on or before
twenty-one (21) days from the date set forth in the certificate of service for the motion, you
must file with the court a response explaining your position by mailing your response by
ordinary U.S. Mail to Clerk, U.S. Bankruptcy Court, 170 N. High Street, Columbus, OH 43215
OR your attorney must file a response using the court’s ECF System.

   The court must receive your response on or before the above date.

    You must also send a copy of your response either by 1) the court’s ECF System or 2)
ordinary U.S. Mail to:

   Frank M. Pees                            United States Trustee
   Chapter 13 Trustee                       170 N. High Street, #200
   130 E. Wilson Bridge Road, #200          Columbus, OH 43215
   Worthington, OH 43085

    If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief without further
hearing or notice.

   If a response is filed within the time provided above, then a hearing will be held on
March 08, 2019 at 1:30PM, at U.S. Bankruptcy Court 5th Floor, 170 N. High Street
Courtroom C, Columbus, OH 43215. If no response is filed within the time provided, then
no hearing will be held.
                                                     /s/ Frank M. Pees
  Dated: Tuesday, January 15, 2019                   Frank M. Pees
                                                     Chapter 13 Trustee
                                                     130 E. Wilson Bridge Road #200
                                                     Worthington, Ohio 43085-6300
                                                     (614)436-6700
Case 2:16-bk-55740       Doc 36 Filed 01/15/19 Entered 01/15/19 12:35:00              Desc Main
                                Document Page 3 of 3
                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In Re:      TINA COOPER                            :       Case No: 16-55740


                                                   :       CHAPTER 13


                                                   :       Judge C KATHRYN PRESTON

                                 CERTIFICATE OF SERVICE

   I hereby certify that on January 15, 2019, a copy of the foregoing Motion to Dismiss was

served on the following registered ECF participants electronically through the court's ECF

system at the email address registered with the court:

U.S. Trustee
Frank M. Pees
Erin E. Schrader
Richard John LaCivita
James E Tebbutt

and on the following by ordinary U.S. mail address to:

Tina Cooper
5453 Town Hill Dr.
Canal Winchester, OH 43110
                                                         /s/ Frank M. Pees
                                                         Frank M. Pees
                                                         Chapter 13 Trustee
